Title: Abigail Adams to Mary Smith Cranch, 25 May 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      London May 25 1786
     
     After I had closed my letter to you of yesterday I went into the city four mils distant I am from St Pauls, beyond which the New England coffe House is; where I usually Send to inquire for our Boston Captains. I found the vessel was not yet gone. I went to a shop where I buy almost every thing in the Linnen Draper way and purchased a peice of linnen for Tommy, and some calico, which is done up with it, and directed to mr Cranch. The calico of ten yd and half is to be divided between you and sister Shaw, the 5 yd is for Polly Adams and the 4 /2 for Louissa, which you will be so good as to dispose of accordingly. I also send some corded Dimity to make each of our sons a waistcoat, I consider cousin Billy in the Number. I know white increases washing, but nothing so cool and pretty for summer. You write for some cloth to make draws for them, this I will endeavour to procure for the next vessel.
     I hope my dear Neices like’d the Gowns I Sent them by Jobe Field. Let me know if any thing in particular is wanted either for yourself or children and I will do my utmost to procure it for you.
     How is mr otis’s family, is he yet confined? She has been a doubly unfortunate Woman.
     How is Mrs Welch and family, is She Still increasing it? I am indebted to our Good Aunt Smith for a Letter, but tis a sad thing to write to a person when you know not what to say to them; and are forced to bite your pen for a subject. What does cousin Isaac? A Parish I fear he must despair of obtaining, so much for . . . fear.
     Is not Sister Shaw just making her anual visit to you? O how I envy you, believe me my dear sister, there is nothing can compensate for the vacancy of those Social feelings, or supply their pleasures, and every person who knows their value must feel alone tho in the midst of the world, a world where cold ceremony is in lieu of friendly Salutations and greetings.
     Man was not made to be alone. There is more force in that expression than I once conceived there was, for I did not then suppose a person might be alone tho in a croud. Breakfast waits once more adieu with Love to cousins Lucy and Betsy, remember me also to mrs Hay and Mrs Rogers. I Saw mr and mrs copley yesterday who were both well. I am buisy I believe I told you before making linnen &c for House keeping. Nabby has written to her cousins by this opportunity and presents her Duty both to her uncle and you. Pray how are my sable tennants. You have not said a word about them for some time.
     To one & all of my Neighbours remember me kindly & believe me as ever your affectionate Sister
     
      A A
     
     
      I wrote you by mr Jenks who saild from France.
     
    